Citation Nr: 1030653	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  99-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disability, and if so, whether the claim should be granted.  

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

3.  Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right lateral patella. 

4.  Entitlement to a rating in excess of 10 percent for residuals 
of an avulsion/laceration of the left knee. 

5.  Entitlement to a rating in excess of 10 percent for residuals 
of a laceration of the right calf. 

6.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU) 
for the period prior to July 25, 2007.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1990.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 1999, January 2000, July 2002, and September 
2006 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2001, the Veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is of 
record.
 
In October 2000 and September 2003, the Board remanded the case 
for further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

As discussed in the decision below, the Board has determined that 
a 100 percent evaluation is warranted for the Veteran's PTSD for 
the period beginning July 25, 2007.  The grant of a 100 percent 
rating for PTSD renders the claim for TDIU moot for the period 
beginning July 25, 2007.  The claim for TDIU remains pending for 
the period prior to July 25, 2007 as the Veteran indicated to VA 
that he was unemployable due to his service-connected 
disabilities as early as December 1999. 

With respect to the claim to reopen service connection for a low 
back disability, the claim was previously finally adjudicated at 
the RO level and not appealed.  The statutes make clear that the 
Board has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the 
Board must make an independent determination as to whether new 
and material evidence has been presented to reopen the claim of 
entitlement to service connection for a low back disability 
before reaching the merits of the service connection claim.

The issues of entitlement to service connection for 
degenerative joint disease of the left knee and migraine 
headaches have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The reopened issue of entitlement to service connection for a low 
back disability and the issue of entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for stiff-person syndrome, claimed as a 
back condition, was denied in an unappealed July 2002 rating 
decision.  

2.  The evidence submitted since the July 2002 rating decision is 
not cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.

3.  For the period prior to July 25, 2007, the Veteran's PTSD has 
most nearly approximated deficiencies in most areas of work, 
school, family relationships, thinking, judgment and mood without 
total occupational and social impairment.

4.  For the period beginning July 25, 2007, the Veteran's PTSD 
has most nearly approximated total occupational and social 
impairment.  

5.  Residuals of a fracture of the right lateral patella are 
manifested by no more than a moderate muscle injury.  

6.  Throughout the claims period, the orthopedic residuals of a 
fracture of the right lateral patella have most nearly 
approximated flexion limited to 122 degrees or better, full 
extension, no instability, and no frequent periods of locking or 
effusion; there is X-ray evidence of arthritis for the period 
beginning August 8, 2007.

7.  Residuals of an avulsion/laceration of the left knee have 
manifested a scar measuring 14 x 2 centimeters (cm) that is not 
deep and does not cause limitation of function.  

8.  Residuals of a laceration of the right calf have manifested a 
superficial scar measuring 7 x 4 cm that is not poorly nourished 
or unstable, is not painful or tender on objective examination, 
and does not cause limitation of function.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for a low back disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.158(a) 
(2009).

2.  For the period prior to July 25, 2007, the criteria for an 
initial 70 percent disability rating, but not higher, for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411.

3.  For the period beginning July 25, 2007, the criteria for a 
100 percent disability rating for PTSD have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411.

4.  The criteria for a rating in excess of 10 percent for a 
muscle injury residual of a fracture of the right lateral patella 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.56, 4.73, Diagnostic Codes 5314-18.  

5.  For the period beginning August 8, 2007, the criteria for a 
separate 10 percent rating for arthritis with noncompensable 
limitation of motion as an orthopedic residual of a fracture of 
the right lateral patella have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5260, 5261.

6.  The criteria for a rating in excess of 10 percent for 
residuals of an avulsion/laceration of the left knee have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-02 (2007), 7803-05 (2001 & 2007).

7.  The criteria for a compensable rating for residuals of a 
laceration of the right calf have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7801-02 (2007), 7803-
05 (2001 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Entitlement to service connection for stiff-person syndrome, 
claimed as a back condition, was denied by the RO in an 
unappealed July 2002 rating decision.  The RO found that the 
evidence of record, including service treatment records and 
records from the Birmingham VA Medical Center (VAMC), did not 
establish that the Veteran's diagnosed back disorder and 
associated neurological impairment was present during active duty 
service or incurred secondary to a service-connected knee 
condition.  The Veteran was informed of his procedural and 
appellate rights but did not file a timely appeal to the July 
2002 decision letter.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.302(a) (1997) (a claimant must file a notice of 
disagreement (NOD) with a determination by the agency of original 
jurisdiction (AOJ) within one year from the date notice of that 
determination is mailed).  An unappealed determination of the AOJ 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a) (2009).

Generally, a claim which has been finally denied in an unappealed 
rating decision or Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).   The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In deciding whether 
new and material evidence has been submitted the Board looks to 
the evidence submitted since the last final denial of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted since the RO's July 2002 decision includes 
records from the  Birmingham VAMC documenting additional 
treatment for a low back disability and associated neurological 
impairment of the lower extremities.  In July 2004, the Veteran's 
VA physician opined that the Veteran's lower extremity muscle 
weakness was secondary to an in-service motor vehicle accident.  
Similarly, the Veteran was diagnosed with L5-S1 lumbar myelopathy 
secondary to the in-service accident by a VA neurologist in 
February 2006.  These records are considered new, as they were 
not of record when the RO issued its July 2002 rating decision.  
They also pertain to an element of service connection that was 
previously lacking at the time of the July 2002 rating decision, 
i.e., the presence of a nexus between the Veteran's current 
lumbar spine disability and an in-service car accident.  The 
record therefore contains new evidence that raises a reasonable 
possibility of substantiating the claim, and is thus considered 
material.  Having found that new and material evidence has been 
presented, the claim for entitlement to service connection for a 
low back disability is reopened.  The reopened claim is addressed 
in the remand section of this decision.  


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).


PTSD

Entitlement to service connection for PTSD was granted in the 
July 2002 rating decision on appeal.  An initial 50 percent 
evaluation was assigned, effective March 23, 2000.  The Veteran 
contends that a higher initial evaluation is warranted as his 
PTSD has been productive of severe symptomatology. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent disabling 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the 
general rating formula, a 50 percent rating is warranted for PTSD 
if it is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to compete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

For the period prior to July 25, 2007, the Board finds that the 
evidence of record establishes an initial rating of 70 percent is 
warranted for the Veteran's PTSD.  With respect to the schedular 
criteria, the Veteran's PTSD has demonstrated some of the 
specific symptoms listed in the examples for the 70 percent 
rating under Diagnostic Code 9411.  He has consistently 
complained of depression, and impaired impulse control consisting 
of issues with anger and irritability.  In April 2001 he was 
arrested on domestic violence charges and has since attended 
mandatory anger management classes.  The Veteran has also 
experienced nightmares, flashbacks, intrusive thoughts, anxiety, 
and social isolation and gradually increasing thoughts of hurting 
his wife throughout the period prior to July 25, 2007.  In 
November 2006, the Veteran reported fearing that he could hurt 
his wife, and by April 2007, he reported actual homicidal 
ideation towards his wife.  

The Veteran's Global Assessment of Functioning (GAF) scores have 
also established the presence of serious PTSD symptoms during the 
period prior to July 25, 2007.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 
38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Prior to July 
25, 2007, the Veteran's symptoms were consistently assigned GAF 
scores between 45 and 50.  A score of 41-50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id.  

With respect to occupational and social impairment, the Veteran 
experienced severe, but not total, effects on his ability to work 
and socialize during this period.  During a February 2000 
examination performed in connection with a claim for benefits 
from the Social Security Administration (SSA), the Veteran was 
found to have some cognitive impairment with mild retrieval 
failure, but the examiner determined that the Veteran's 
psychiatric symptoms did not totally preclude employment.  VAMC 
treatment records also consistently showed that the Veteran was 
socially isolated, and he reported to the February 2000 SSA 
examiner that he had no hobbies, no interest in sports, and had 
not attended church since 1999.  The Veteran was married during 
the period prior to July 25, 2007, but VAMC treatment records 
dated throughout the claims period document impairment to his 
family relationships due to PTSD.  In fact, the Veteran divorced 
his wife in 2001 and remarried in February 2002.  

The criteria for a 70 percent rating for a psychiatric disability 
are met if there are deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11-14 (2001).  In this case, the 
Veteran has manifested severe, but not total, occupational and 
social impairment as a result of his PTSD.  He also consistently 
exhibited an impaired mood during psychiatric examinations.  
While the record during the period prior to July 25, 2007 does 
not establish the presence of any deficiencies in the areas of 
judgment or thinking, the Board finds that the Veteran's 
psychiatric deficiencies, including the severity of his symptoms 
and problems with anger and increasing homicidal ideation, are 
sufficient to warrant an increased initial rating of 70 percent 
for PTSD.  

For the period beginning July 25, 2007, the Veteran has 
manifested total occupational and social impairment associated 
with his PTSD.  Upon VA examination in July 2007, the Veteran 
reported that he was currently in the process of divorcing his 
fourth wife.  He also stated that he did not like to leave his 
house and had markedly diminished interest in significant 
activities.  The VA examiner concluded that the Veteran was 
unlikely to be able to work due to symptoms from his PTSD.  In 
addition, VAMC treatment records document consistently increasing 
thoughts of suicide during this period.  The Veteran also 
reported increasing thoughts of hurting people while undergoing 
VA treatment, including his family, and he was again arrested for 
domestic violence in January 2008.

The Veteran is entitled to a 100 percent rating if his service-
connected PTSD causes total occupational and social impairment, 
regardless of whether he has some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms are listed in the Rating Schedule.  See Mauerhan v. 
Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Therefore, even 
though the Veteran has not manifested symptoms such as gross 
impairment in thought processes, grossly inappropriate behavior, 
or disorientation to time and place, the record does support a 
finding of total occupation and social impairment.  Accordingly, 
a 100 percent evaluation is warranted for PTSD for the period 
beginning July 25, 2007.  



Residuals of Right Patella Fracture

Service connection for residuals of a fractured right patella 
with minimal quadriceps atrophy was granted in a November 1990 
rating decision with an initial noncompensable evaluation.  The 
current 10 percent rating was assigned in a June 1995 rating 
decision, effective January 18, 1995.  The Veteran contends that 
an increased evaluation is warranted as he experiences chronic 
pain and weakness in his right lower extremity.  

The Veteran's disability is currently rated as 10 percent 
disabling under Diagnostic Code 5314, pertaining to muscle 
injuries of Group XIII involving the pelvic girdle and thigh.  
The cardinal signs and symptoms of muscle disability are loss of 
power, leg weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination, and uncertainty of movement.  Under 
the criteria for rating muscle injuries, disabilities are 
characterized as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56.  Throughout the claims period, the Veteran has 
experienced symptoms in the right lower extremity such as those 
associated with muscle injuries, however, these symptoms have 
been attributed to a neurological disability and are not 
connected to his service-connected right knee condition.  In June 
2005, the Veteran was diagnosed with lumbar myelopathy to account 
for his complaints of weakness, tremors, and gait unsteadiness, 
and VA physicians who examined the Veteran in February 2002 and 
August 2007 determined that he had only minimal residuals of his 
service-connected disability with no muscle injuries identified 
as part of the current condition.  In addition, the February 2002 
VA examiner opined that the Veteran's lower extremity 
neurological deficit was not related to his service-connected 
right knee trauma.  

The Veteran's symptoms of lower extremity weakness, tremors, loss 
of power and strength, and unsteadiness are therefore due to a 
neurological disability and not his service-connected residuals 
of a right knee fracture.  The Board may not compensate the 
Veteran for non service-connected disorders, but the Board is 
precluded from differentiating between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this 
case, the findings of the February 2002 and August 2007 VA 
examiners and other medical evidences serves to distinguish 
between the Veteran's disabilities of the lower extremity.  The 
record also clearly does not establish that the Veteran's service 
connected disability has manifested more than a moderate muscle 
disability at any time during the claims period.  Hence, a rating 
in excess of 10 percent is not warranted under Diagnostic Code 
5314, or any other of the other diagnostic codes associated with 
muscle groups involving the knee.  

The Board must also consider whether the orthopedic impairment 
associated with the Veteran's right knee condition warrants an 
increased or separate rating.  The August 2007 VA examiner 
diagnosed the Veteran with minor degenerative joint disease as a 
residual of his patellar fracture and Diagnostic Code 5003 is 
therefore for application.  Under this diagnostic code, a rating 
of 10 percent is for application for each major joint or group of 
minor joints affected by noncompensable limitation of motion.  An 
increased rating of 20 percent is warranted with x-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, it is 
clear that the Veteran's left knee arthritis does not involve two 
or more major joints.  Accordingly, an increased rating is not 
warranted under Diagnostic Code 5003.  

While an increased rating is not warranted for the Veteran's 
right knee arthritis under Diagnostic Code 5003, the Board finds 
that the assignment of a separate rating for this manifestation 
of the disability is warranted from August 8, 2007, the date X-
rays first confirmed the presence of right knee arthritis.  The 
Veteran was diagnosed with knee arthritis by his private 
physician in March 1999, but records of treatment from this 
doctor do not indicate that an X-ray was performed to confirm the 
diagnosis.  Furthermore, X-rays of the right knee from the VAMC 
dated prior to August 2007 are consistently negative for 
indications of arthritis.  Diagnostic Code 5003 requires X-ray 
evidence of arthritis before a compensable rating is assigned, 
therefore, a separate 10 percent rating for this aspect of the 
disability is not warranted for the period prior to August 8, 
2007.  As discussed below, the Veteran has manifested 
noncompensable limitation of motion throughout the claims period, 
and the symptoms and impairment associated with arthritis are 
separate and distinct from those contemplated by current 10 
percent rating for a muscle injury.  See 38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings 
may be assigned for different manifestations due to a single 
injury).  Accordingly, a separate 10 percent rating for arthritis 
is appropriate from August 8, 2007.

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation 
of flexion of a leg warrants a 10 percent evaluation is 
appropriate if flexion is limited to 45 degrees and a 20 percent 
evaluation is assigned if flexion is limited to 30 degrees.  
Flexion that is limited to 15 degrees is evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation 
of extension of a leg warrants a 10 percent evaluation when it is 
limited to 10 degrees and a 20 percent evaluation when it is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59.

Throughout the claims period, the Veteran has manifested 
noncompensable limitation of motion that most nearly approximated 
full extension (0 degrees) and flexion to 122 degrees or better.  
The Veteran's most severe limitation of right knee motion was 
measured during a November 1998 VA examination, when flexion was 
limited to 122 degrees and extension was full to 0 degrees.  
Physical examinations of the right knee conducted at the VAMC 
throughout the claims period have demonstrated flexion limited, 
at most, to 130 degrees in November 1999, and extension has been 
consistently full.  The November 1998 and August 2007 VA 
examiners both found that there was no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance following 
repetitive testing, and the February 2002 and August 2007 VA 
examiners diagnosed only minimal residual symptoms associated 
with the Veteran's service-connected disability.  Full extension 
and flexion limited to 122 degrees or better is consistent with 
noncompensable evaluations under Diagnostic Codes 5260 and 5261.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Therefore, even 
with consideration of functional factors, the Veteran's right 
knee disability has manifested limitation of motion that most 
nearly approximates noncompensable.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  

VA's General Counsel has held that separate ratings are available 
for limitation of flexion and limitation of extension under 
Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 
59,990 (2004).  In this case, however, the Veteran does not meet 
the requirements for even a noncompensable rating under 
Diagnostic Codes 5260 and 5261 for limitation of flexion or 
extension of the right knee.  Hence, a separate rating for 
limitation of flexion or extension is not appropriate under 
Diagnostic Code 5260 at anytime during the claims period.

Increased ratings are also possible based on instability or 
subluxation of the knee.  Recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, a 
20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  While the Veteran has complained of right knee instability 
throughout the claims period, his gait instability has been 
associated with lumbar myelopathy and accompanying lower 
extremity tremors.  In addition, stability testing of the right 
knee throughout the claims period has been negative aside from 
one finding of slight instability during the November 1998 VA 
examination.  All other VAMC and VA examination testing has been 
negative for evidence of instability or laxity, and an August 
2008 MRI of the right knee contained no findings suggestive of 
instability.  The Board finds that the isolated finding of slight 
instability in November 1998 is not truly indicative of the 
impairment manifested by the Veteran's right knee disability, and 
the objective clinical findings outweigh the Veteran's subjective 
complaints reported during the course of his claim for benefits.  
A separate or increased rating is accordingly not warranted under 
Diagnostic Code 5257.

In addition, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain and effusion 
into the joint as required for a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  While the Veteran was 
treated for a right knee effusion in June and August 2008, the 
record contains no other evidence of episodes of effusion, and 
the Board cannot conclude that the right knee has manifested 
"frequent" episodes of effusion into the joint.  

In sum, the Veteran's right knee disability warrants a 10 percent 
evaluation throughout the claims period for a residual muscle 
injury and, for the period beginning August 8, 2007, a second 10 
percent evaluation is warranted for arthritis with noncompensable 
limitation of motion under Diagnostic Code 5003.  The Board has 
considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board has found no section that provides a basis 
upon which to assign higher disability evaluations and thus, the 
claim must be denied.  


Residuals of Avulsion/Laceration of the Left Knee and Right Calf

Service connection for residuals of an avulsion/laceration of the 
left knee and residuals of a laceration of the right calf was 
granted in a November 1990 rating decision, with initial 
noncompensable evaluations assigned.  An increased 10 percent 
rating for residuals of the left knee laceration was granted in a 
June 1995 rating decision, effective January 18, 1995.  The 
Veteran contends that increased ratings are warranted for his 
residual scars as they have worsened in severity.  

During the pendency of this claim, the criteria for evaluating 
the Veteran's residual scars were revised twice, effective August 
30, 2002, and October 23, 2008.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from the 
effective date of the change as long as the application would not 
produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  
The revised amended versions may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

With respect to the first change of the criteria, effective 
August 30, 2002, the Board has determined that the revised 
criteria would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, they are applicable from their effective date.  
Furthermore, as the Veteran's claims for increased ratings were 
received in October 1998 and were pending before the change of 
criteria effective October, 28, 2008, they will not be evaluated 
under the current criteria for rating scars.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2009)).  

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  When a 
regulation changes and the former version is more favorable, VA 
can apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  Id.  
Therefore, the Board may apply the pre-August 30, 2002 version of 
the rating criteria throughout the claims period, but may only 
consider the August 30, 2002 criteria from their effective date.  

The February 1999 rating decision on appeal continued the 
currently assigned 10 percent rating for residuals of a left knee 
avulsion/laceration under the version of Diagnostic Code 7804 in 
effect prior to August 30, 2002.  Under this diagnostic code, a 
maximum 10 percent rating is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  A maximum 10 
percent rating is also warranted for superficial scars that are 
poorly nourished with repeated ulceration.  38 C.F.R. § 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  While the criteria for evaluating 
scars was changed on August 30, 2002, the versions of Diagnostic 
Codes 7803 and 7804 effective from that date are substantially 
similar to those in effect during the previous period.  The 
revised version of Diagnostic Code 7804 provides a maximum 10 
percent rating for superficial scars that are painful on 
examination and the revised version of Diagnostic Code 7803 
provides for a maximum 10 percent rating for superficial scars 
that are unstable.  The Veteran is already in receipt of the 
highest evaluation possible under these diagnostic codes with 
respect to his left knee residual scar, therefore, increased 
ratings are not possible under either version of Diagnostic Codes 
7803 and 7804 (2001 & 2007).  

Although the Veteran's right calf scar is currently rated as 
noncompensably disabling, the evidence does not establish that 
this scar meets the criteria for a 10 percent rating under either 
version of Diagnostic Codes 7803 and 7804.  While the Veteran 
complained of mild tenderness on palpation of the right calf scar 
at the January 2005 VA examination, no other findings of pain or 
tenderness have been made at any point during the claims period.  
The November 1998 and August 2007 VA examiners specifically found 
that the Veteran's right calf scar was not tender or painful 
during objective examination, and there is no evidence of 
ulceration, breakdown of the skin, or poor nourishment.  The 
Board finds that the single subjective complaint of pain during 
the January 2005 VA examination does not establish that the 
Veteran's right calf scar most nearly approximates painful upon 
examination, and the criteria for a 10 percent rating for this 
scar under Diagnostic Codes 7803 and 7804 (2001 & 2007) are not 
met.  

A disability evaluation of 10 percent or more is possible under 
Diagnostic Code 7805 (2001 & 2007), based on limitation of 
function of the part affected by a scar, but the evidence of 
record does not establish that the Veteran's left knee and right 
calf residual scars have resulted in impairment of joint 
function.  None of the VA examiners who examined the Veteran 
during the claims period found that the service-connected scars 
manifested limitation of function, and the Veteran's VAMC 
treatment records are also negative for such symptoms.  
Therefore, increased ratings under Diagnostic Code 7805 (2001& 
2007) are not appropriate.  

The Board has also considered whether the Veteran's left knee and 
right calf scars warrant increased ratings under Diagnostic Codes 
7801 and 7802 (2007), pertaining to scars other than the head, 
neck, or face that are deep or encompass a large area. The 
January 2005 VA examiner specifically found that the Veteran's 
service-connected scars were not deep, and the left knee and 
right calf scars clearly do not cover an area that is 144 square 
inches (929 sq. cm) or greater.  The left knee scar has only 
measured 14 x 2 cm and the right calf scar has measured 7 x 6 cm.  
Increased evaluations are therefore not warranted under 
Diagnostic Codes 7801 or 7802 (2007).  

The Board has considered whether there is any other schedular 
basis for granting higher ratings, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's PTSD is manifested by 
symptoms such as nightmares, flashbacks, intrusive thoughts, 
anxiety, and occupational and social impairment.  Residuals of 
the right patella fracture manifest arthritis and noncompensable 
limitation of motion, and residuals of left knee and right calf 
lacerations manifest residual scars that are superficial and do 
not cause limitation of function.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is not 
warranted.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Given the favorable nature of the Board's decision to reopen the 
claim for service connection for a low back disability, the Board 
concludes that any failure of the RO to comply with the duties to 
notify and assist the claimant, to the extent that such duties 
relate to the reopening of the claim, as required by the VCAA are 
not prejudicial to the Veteran.  

With respect to the claim for entitlement to an increased rating 
for PTSD, this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
Regarding the other claims addressed in this decision, the 
appeals originate from rating decisions that were decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  In Pelegrini, the Court acknowledged that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial decision, the RO did not err in not providing such 
notice.  Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini II, 18 Vet. 
App. at 120.  The Veteran was provided with a notice letter in 
March 2003 that met the requirements of VCAA.  He also received 
notice regarding the disability-rating and effective-date 
elements of the claims in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Therefore, 
he was "provided the content-complying notice to which he [was] 
entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
records from the SSA.  In a May 2004 statement, the Veteran noted 
that he had received only VA treatment of his disabilities.  
Additionally, the Veteran was provided proper VA examinations in 
response to his claims.

The Board has also determined that the remand orders of the 
October 2000 and September 2003 Board decisions have been 
fulfilled.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The claims on appeal were readjudicated in a November 
2000 supplemental statement of the case (SSOC) in accordance with 
the October 2000 remand, and following the September 2003 remand, 
records from the VAMC and SSA were associated with the claims 
folder, and the Veteran was provided a January 2005 VA 
dermatological examination.  The claims were then again 
readjudicated.  The Board therefore finds that VA has complied 
with the orders of the October 2000 and September 2003 remands.


For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for a low back 
disability is granted. 

PTSD warrants an initial rating of 70 percent for the period 
prior to July 25, 2007, and a 100 percent rating thereafter; to 
this extent, the claim is granted. 

Residuals of a fracture of the right lateral patella warrant a 10 
percent rating for a muscle injury and a separate 10 percent 
rating for arthritis for the period beginning August 8, 2007; to 
this extent, the claim is granted. 

Entitlement to a rating in excess of 10 percent for residuals of 
an avulsion/laceration of the left knee is denied. 

Entitlement to a rating in excess of 10 percent for residuals of 
a laceration of the right calf is denied. 


REMAND

The Veteran was provided a VA examination in connection with his 
claimed low back condition in August 2007.  The examiner 
diagnosed a low back injury with residual lumbar degenerative 
disc disease and myelopathy, but did not provide a medical 
opinion addressing the etiology of these disabilities.  The 
Veteran has reported a continuity of symptoms with respect to low 
back pain since an in-service motor vehicle accident and service 
records document that such an accident occurred.  VAMC treatment 
records also show that the Veteran's physicians have occasionally 
associated his low back condition and myelopathy with his in-
service car accident.  The August 2007 VA examination is 
therefore inadequate as it does not include a medical opinion 
addressing the possibility of a nexus between the Veteran's 
claimed condition and service.  When VA undertakes to provide the 
Veteran with a VA examination, the Board must ensure that such an 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. at 
312.  Upon remand, the Veteran should be provided an additional 
examination of his lumbar spine, to include a medical opinion 
with full supporting rationale.  

In addition, the issue of entitlement to a TDIU is inextricably 
intertwined with the  reopened claim for service connection for a 
low back disability.  Therefore, the claim for entitlement to 
TDIU must also be reamanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current lumbar spine 
condition.  

The claims folder must be made available to 
and be reviewed by the examiner.  The 
examination report should reflect that the 
claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any current 
diagnosed low back disability and associated 
neurological condition of the lower 
extremities is related to any incident of 
the Veteran's active duty service, including 
his April 1989 motor vehicle accident.  The 
examiner should provide a full rationale for 
the stated opinion.

2.  Readjudicate the claims.  If the claims 
remain denied, the AOJ should issue a SSOC 
to the Veteran and his representative before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


